Citation Nr: 0615813	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-28 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus 
and, if so, whether service connection is now warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis and, if 
so, whether service connection is now warranted.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for vision problems 
and, if so, whether service connection is now warranted.  

4.  Entitlement to service connection for hearing loss, 
claimed as deaf condition.

5.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2003 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The reopened claim for service connection for vision problems 
and the issue of entitlement to service connection for 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed May 2000 RO rating decision denied the 
claims for service connection for diabetes mellitus and 
arthritis on the basis that they were not well grounded, as 
there was no evidence to establish that either were incurred 
in service or within one year of separation from service.

2.  Additional evidence submitted since May 2000 on the 
issues of service connection for diabetes mellitus and 
arthritis is not new and material as it does not include 
competent evidence suggesting that the veteran's diabetes or 
arthritis are causally related to active service.  

3.  An unappealed May 2000 RO rating decision denied the 
claim for service connection for vision problems on the basis 
that there was no evidence that the veteran was suffering 
from any vision problems.  

4.  Additional evidence submitted since May 2000 on the issue 
of service connection for vision problems is new and material 
as it includes competent evidence suggesting that the veteran 
suffers from nasal pterygium and mixed cataract in both eyes.  

5.  Hypertension was not manifest in service or within one 
year of the veteran's separation from service, and is 
unrelated to service.  


CONCLUSIONS OF LAW

1.  The RO's May 2000 decision denying service connection for 
diabetes mellitus, arthritis, and vision problems is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (1999).

2.  New and material evidence has not been received since May 
2000 to reopen the claims for service connection for diabetes 
mellitus and arthritis.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).

3.  The evidence added to the record subsequent to the RO's 
May 2000 rating decision denying service connection for 
vision problems is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).  

4.  The criteria for service connection for high blood 
pressure have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Whether new and material evidence has been submitted to 
reopen the claims for service connection for diabetes 
mellitus, arthritis and vision problems

The veteran seeks to establish service connection for 
diabetes mellitus, arthritis and vision problems.  See 
statements in support of claim received April 1999 and May 
1999.  The RO has confirmed and continued the denials issued 
in a previous final decision.  The Board has an obligation to 
make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  

A decision issued by the San Juan, Puerto Rico, RO in May 
2000 denied the claims for entitlement to service connection 
for diabetes mellitus, arthritis and vision problems on that 
basis that none were well-grounded.  The RO notified the 
veteran of this decision by letter dated May 24, 2000, but 
the veteran did not perfect an appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(b) (1999) (a Notice 
of Disagreement (NOD) must be filed within 60 days from the 
date that the agency of original jurisdiction (AOJ) mails the 
SOC, or within the remainder of the one-year period from the 
date of mailing of the notification of the appealed 
determination, whichever period ends later).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2005).  

The veteran filed a claim to reopen in January 2003, and this 
appeal ensues from the March 2003 rating decision issued by 
the San Juan, Puerto Rico RO, which confirmed and continued 
the previous denial of service connection for diabetes 
mellitus, arthritis and vision problems.  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  If the claimant can thereafter present 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2005).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

Evidence before the RO in May 2000 included the veteran's 
service medical and VA treatment records.  The service 
medical records are devoid of complaint of, or treatment for, 
diabetes, arthritis or any vision problems, although the 
veteran was diagnosed with pterygium in his left eye, not 
encroaching on cornea.  See January 1952 medical record.  At 
the time of his separation from service, the veteran denied 
suffering from sugar or albumin in urine, arthritis or 
rheumatism, or eye trouble.  See undated report of medical 
history for release from active duty.  Clinical evaluation of 
the veteran's endocrine system, upper and lower extremities, 
and eyes were all normal.  See report of medical examination 
for separation.  

Post-service medical records reveal that the veteran was 
diagnosed with adult onset diabetes mellitus sometime in 
1973, and was taking oral hypoglycemic agents to control this 
disease.  See August 1974 VA compensation and pension (C&P) 
examination report.  The veteran received on-going treatment 
from VA after he was diagnosed.  He was first diagnosed with 
arthritis, specifically general hypertrophic osteoarthritis, 
during a January 1991 VA C&P examination.  A February 1991 
medical record indicates that the veteran complained of 
decreased visual acuity in his right eye.  His corrected 
vision was 20/25 in both eyes and he was diagnosed with small 
pterygium in each eye.  None of the medical records indicated 
that the veteran's diabetes mellitus, arthritis, or pterygium 
were related to active service.  

Evidence added to the record since the RO's 2000 decision 
includes VA medical records not previously considered, which 
are thus new evidence.  Regarding the veteran's claims for 
service connection for diabetes mellitus and arthritis, these 
records only reflect that the veteran has been seen by the VA 
outpatient clinic for diabetes mellitus and osteoarthritis.  
They do not contain any medical opinion suggesting that the 
veteran's diabetes mellitus or osteoarthritis are causally 
related to event(s) in service.  Therefore, these records are 
not material to the question at hand as they do not cure the 
previous evidentiary defect of a lack of nexus evidence.  As 
such, the Board must find that the veteran has failed to 
submit new and material evidence to reopen the claims for 
entitlement to service connection for diabetes mellitus and 
arthritis, and the claims to reopen must be denied.

As for the veteran's claim for service connection for visual 
problems, an August 2002 optometry note indicates that the 
veteran was complaining of blurry far and near vision.  A 
slit lamp test indicated that he had nasal pterygium as well 
as mixed cataract in both eyes.  He was diagnosed with both, 
although it was noted that neither was manifesting symptoms 
at that moment.  This record cures the previous evidentiary 
defect at the time of the RO's 2000 decision as it indicates 
that the veteran does suffer from vision problems in both 
eyes, to include nasal pterygium and mixed cataract, although 
there were no symptoms noted.  Thus, they are considered 
material.  Having found that new and material evidence has 
been presented since the last final denial of the veteran's 
claim for service connection for vision problems, that claim 
is reopened for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.

II.	Service connection for hypertension, claimed as high 
blood pressure

Hypertension may be service-connected if it is due to disease 
or injury which was incurred in or aggravated by service, or 
if it became manifest to a degree of 10 percent within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

The veteran contends that he suffers from high blood pressure 
as a result of service.  His service medical records do not 
refer to a diagnosis of hypertension.  At the time of his 
separation from service, the veteran's sitting blood pressure 
was recorded as 130/80 and his heart and vascular system were 
evaluated as normal; he denied suffering from high or low 
blood pressure.  See undated reports of medical history and 
medical examination for purpose of released from active duty.  

Post-service medical evidence is also devoid of a diagnosis 
of hypertension, although the veteran has been prescribed 
medication to control high blood pressure.  The earliest 
medical record contains a blood pressure reading of 120/80 
and is dated almost two decades after the veteran's 
separation from service.  See June 1973 medical certificate 
and history.  VA treatment records indicate that his systolic 
blood pressure reading has ranged between 110 and 140 and his 
diastolic reading has ranged between 70 and 90.  The most 
recent medical evidence indicates that the veteran's high 
blood pressure is under control.  See September 2002 primary 
care follow up note.  

The evidence of record does not support the claim for 
entitlement to service connection for hypertension.  Although 
the veteran is currently medicated to control high blood 
pressure, the record lacks evidence of a nexus between the 
current disability and any injury or disease incurred in 
service.  

In sum, the preponderance of the evidence indicates that 
hypertension was not incurred in or aggravated by service or 
manifest to a degree of 10 percent within one year of 
separation from service.  As such, the benefit-of-reasonable-
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).  

III.	Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the January 2003 rating decision 
from which this appeal originates, the veteran was advised of 
the necessary evidence to substantiate his claims (including 
the need to submit new and material evidence regarding the 
diabetes mellitus and arthritis claims); that the RO would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claim.  See February 2003 RO letter.  Although 
the veteran was not informed until the September 2003 SOC of 
the need to provide any evidence in his possession that 
supports the claims, he had previously informed the RO that 
all his medical treatment has been performed at VA 
facilities.  See March 2003 statement in support of claim.  
As such, VA fulfilled its notification duties.  Quartuccio, 
16 Vet. App. at 187.  As the veteran's claim for service 
connection for hypertension, claimed as high blood pressure, 
is being denied, there is no prejudice to the veteran in 
proceeding with the issuance of a final decision, as he has 
not been prejudiced by VA's failure to provide notice as to 
the appropriate disability rating or effective date of any 
grant of service connection.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  


In addition, although there was no specified notice as to 
what constitutes new and material evidence to reopen the 
veteran's claims for service connection for diabetes mellitus 
and arthritis, see Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), there has been no resulting prejudice 
to the veteran.  The veteran's initial claims were found to 
be not well-grounded.  The RO specifically outlined what 
elements of a claim for service connection the veteran lacked 
in its May 2000 rating decision.  The veteran was also 
informed of what constitutes new and material evidence in the 
RO's February 2003 letter.  Taken together, the veteran has 
been adequately informed as to what evidence is necessary to 
reopen his case and establish service connection.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service and VA medical records have been associated with the 
claims file.  When asked to provide information as to where 
the veteran had obtained treatment, he informed the RO that 
he had not seen any private physicians.  See March 2003 
statement in support of claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

New and material evidence has not been received to reopen the 
veteran's claims for service connection for diabetes mellitus 
and arthritis.  The request to reopen these claims is denied.

The claim for service connection for vision problems is 
reopened.  To this extent only, the appeal is granted.

Service connection for hypertension, claimed as high blood 
pressure, is denied.  



REMAND

Further evidentiary development is warranted before a 
decision can be issued on the merits of the veteran's claims 
for service connection for vision problems and hearing loss, 
claimed as deaf condition.  Further development would ensure 
that the appellant's due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2005), are met.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2005).  The record contains reports of 
audiological evaluations in February 1984 and January 1991 
that appear to show that the veteran suffers from hearing 
loss per VA standards.  

The veteran also has indicated both in written statements and 
in testimony that his hearing loss is the result of acoustic 
trauma from grenades, gunshots and mortars during combat 
operations in Korea.  See September 2003 VA Form 9; November 
2003 hearing transcript.  The veteran was awarded the Combat 
Infantry Badge.  See DD 214.  In those cases where the 
evidence shows that the veteran engaged in combat with the 
enemy, VA will accept satisfactory lay or other evidence of 
service incurrence if it is consistent with the 
circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of 
such in-service incurrence; to that end, any reasonable doubt 
shall be resolved in favor of the veteran.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  This 
provision does not establish a presumption of service 
connection, but it eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  There must 
still be medical evidence of a current disability and a link 
between the current disability and in-service incurrence.  
Based on the foregoing, fundamental fairness to the veteran 
warrants a VA examination to determine the current severity 
of the veteran's hearing loss and an opinion as to its 
etiology.  It is noted that during the December 1985 VA 
examination, the veteran indicated that he had been employed 
in a machine shop for over 15 years.  

The veteran's service medical records indicate that bilateral 
pingueculae were noted on induction examination in November 
1951, and that the veteran was diagnosed with pterygium in 
his left eye, not encroaching on cornea, in January 1952.  He 
made a general claim for service connection for vision 
problems in April 1999, and the RO denied the claim on the 
basis that there was no evidence of a current disability, 
although he was found to suffer from small pterygium in both 
eyes in February 1991.  More recent evidence shows that 
although no symptoms were present at the time, the veteran 
was diagnosed with nasal pterygium in both eyes in August 
2002.  Fundamental fairness to the veteran warrants a VA C&P 
examination to determine whether his current diagnosis is 
related to service.

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the 
VA outpatient clinic in Ponce, Puerto 
Rico since March 2003.

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current visual 
disability diagnosis or diagnoses.  For 
each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
was incurred or aggravated (that is, the 
disorder preexisted entry into service 
and increased in disability during 
service) during the veteran's active 
military service.  The examiner should 
explain the reason(s) for the opinion(s).  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review.  

3.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current severity of his 
hearing loss and providing an opinion as 
to etiology.  The examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the veteran's hearing 
loss is related to service.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review, and the examiner should explain 
the reason(s) for the opinion(s).  

4.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental SOC and allowed an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


